Citation Nr: 0304992	
Decision Date: 03/17/03    Archive Date: 03/24/03	

DOCKET NO.  94-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, fusion of the right wrist, to include loss of use 
of the hand, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that continued a 40 percent evaluation 
for the veteran's service-connected postoperative residuals, 
fusion of the right wrist.  A February 2001 RO decision 
granted a 50 percent evaluation for postoperative residuals 
of fusion of the right wrist, effective November 1, 1988.

The Board has remanded the appeal in January 1996, November 
1998, and November 2001.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of fusion of the right wrist have been assigned a maximum 
schedular evaluation of 50 percent based on unfavorable 
ankylosis.

2.  The veteran does not have loss of use of his right hand.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
postoperative residuals of fusion of the right wrist, to 
include loss of use of the hand, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.63, 4.68, Part 4, Diagnostic Codes 5125, 5214 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and multiple supplemental 
statements of the case as well as December 2001 and July 2002 
letters informing them regarding evidentiary development 
under the VCAA, the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, and the reasons for the denial of his claim.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  The veteran has been 
afforded the opportunity to report for additional 
examinations on three occasions in July 2001 and August 2002.  
He failed to report for the scheduled examinations.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service-connected postoperative residuals of fusion of 
the right wrist have been evaluated as 50 percent disabling.  
Diagnostic Code 5214 provides that the maximum schedular 
evaluation for unfavorable ankylosis of the wrist of the 
major extremity is 50 percent.  Thus, the veteran has been 
maximally evaluated under Diagnostic Code 5214.

The veteran has also been granted a 40 percent evaluation 
under Diagnostic Code 5222 of the Rating Schedule for 
tenosynovitis and/or ankylosis of the right thumb, middle, 
and ring fingers.  A 40 percent evaluation is the maximum 
schedular evaluation that may be assigned under Diagnostic 
Code 5222.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
38 C.F.R. § 4.68

The schedular evaluation to be assigned for amputation of the 
forearm below insertion of the pronator teres is 70 percent.  
38 C.F.R. Part 4, Diagnostic Code 5124 (2002).  The combined 
evaluation of 50 percent and 40 percent is 70 percent.  
38 C.F.R. § 4.25 (2002).  Thus, the veteran has been assigned 
the maximum schedular evaluation that may be granted.  
38 C.F.R. § 4.68.

While the veteran could not be assigned any additional 
schedular evaluation for loss of use of the right hand, 
special monthly compensation could be awarded if loss of use 
of the right hand were shown.  Loss of use of a hand, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, whether 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.

Although an attempt has been made, by the Board's most recent 
remand, to obtain additional competent medical evidence 
specifically related to loss of use, the veteran failed to 
report for scheduled examinations.  A review of all of the 
previously accomplished VA examinations does not indicate 
that any examiner ever offered the opinion that the veteran 
experiences the loss of use of his right hand.  The 
examination reports reflect the veteran's complaints of loss 
of various functions. 

The report of an October 1989 VA examination reflects the 
veteran's complaints of decreased movement of the 3rd and 4th 
fingers.  He indicated that he had difficulty writing and 
holding objects, and that he was unable to lift greater than 
5 to 10 pounds.  At that time he was still unable to button 
his shirts with his right hand.  The reports of February and 
June 1991 VA examination continue to reflect the veteran's 
complaints with respect to his right hand.  In June 1991 he 
reported intermittent hyperesthesia involving the entire 
right hand that was exacerbated by use.  There was no 
definitive atrophy in the intrinsic hand muscles, but hand 
grasp was weak.  There was variable strength noted on manual 
motor testing of the finger flexors.

The report of a June 1992 VA examination reflects that the 
veteran continued to have some active range of motion of the 
fingers of the right hand.  The impression included resulting 
weakness of the right hand.

A December 1994 statement completed by a VA physician, for 
Social Security purposes, reflects that the veteran could use 
his right hand for repetitive actions such as grasping, but 
could not use it for pushing, pulling, or fine manipulation.

The reports of February 1997 VA examinations reflect the 
veteran's complaint of marked weakness of right handgrip 
strength.  On examination there was marked weakness in both 
pinch and grip strength with inability to sustain any type of 
prolonged grip exertion.  Intrinsic musculature of the hand 
showed no atrophy.

The reports of February and April VA 1999 examinations 
reflect that the veteran had undergone EMG and nerve 
conduction studies that were normal.  The veteran had very 
poor grip strength on the right and the veteran was unable to 
do fine letter skills or gross movements with the right hand.

The reports of August 1999 VA examinations reflects that the 
veteran's right handgrip strength was 3/5.  The veteran 
reported that he had pain in the wrist with range of motion 
and fatigability of the wrist with writing.  He indicated 
that after writing one-quarter of a page his handwriting 
became more and more illegible.  The diagnoses included 
status post fusion of the right wrist with no range of motion 
of the wrist and decreased range of motion of the fingers and 
loss of strength of the right hand.

Private treatment records include a July 1996 letter from a 
private physician indicating that the veteran basically had 
no function of his right wrist or hand and was unable to 
hold, grip, or do anything useful with the right hand or 
wrist.  They also include the report of a January 1997 EMG 
indicating that it was normal and a September 1998 EMG and 
nerve conduction velocity reports with the only abnormality 
noted being a mild prolongation of median nerve distal motor 
latency on the right side.  This was one of the findings seen 
in carpal tunnel syndrome.

A review of all of the evidence of record indicates that the 
only competent medical evidence indicating that the veteran 
has no function of his right hand is the July 1996 letter 
from a private physician.  However, all of the remaining 
competent medical evidence indicates that the veteran does 
retain active range of motion of the fingers of the right 
hand and the veteran's statements indicate that he continues 
to be able to write with the right hand.  Competent medical 
evidence also indicates that the veteran is able to grasp 
with the right hand.  

Since the July 1996 statement indicates that the veteran is 
unable to do anything useful with the right hand or wrist and 
the veteran has regularly reported that he retains the 
ability to write with the right hand, the Board concludes 
that the July 1996 letter is of minimal probative value 
because the Board believes that writing is a useful skill and 
the record clearly indicates that the veteran continues to be 
able to write with his right hand.  

While the veteran does have decreased grip strength, he 
retains the ability to grasp and hold objects such as a 
writing tool.  In the absence of any competent medical 
evidence indicating that the veteran has no effective 
function remaining other than that which would be equally 
well served by an amputation stump with suitable prosthetic 
appliance, the veteran's failure to report for medical 
examinations that would have potentially provided additional 
guidance in this specific area, competent medical evidence 
indicating that the veteran retains the ability to grasp as 
well as active range of motion of his fingers and some grip 
strength, and the veteran's reports concerning continuing 
functional ability as well as his indication that symptoms 
increase on use, the Board concludes that a preponderance of 
the evidence is against a finding that the veteran 
experiences loss of use of his right hand.  Accordingly, a 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected residuals of 
fusion of the right wrist, to include loss of use of the 
hand.




ORDER

An increased rating for postoperative residuals with fusion 
of the right wrist, to include loss of use of the hand, is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

